DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.
Response to Arguments
	Amended claim 1 is entered.
	Claims 1-8, 11-16 and 19-20 are allowed as filed on 01/12/2022.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-34 are rejected under 35 U.S.C. 102(a1) as being participated by Kadoi et al. (Kadoi) (US 2004/0207859 A1).
Regarding claim 21, Kadoi discloses an information processing apparatus which is able to communicate with a printing apparatus (e.g., FIG. 2 is a block diagram useful in describing the structure of an information processing apparatus in the printing system of this embodiment, paragraph 15), the information processing apparatus comprising: 
a communication interface that transmits, to the printing apparatus, a print instruction for printing a predetermined scale on a sheet (e.g., the user interface module 304, preview display control means 310 causes the preview image generated by the preview image generating means 306 to be displayed as a preview image on the interface unit 101 via the operating system, paragraph 39); 
a display that displays an image of the sheet and the predetermined scale (e.g., In a case where the print preview displayed extends over a plurality of sheets of paper, the preview display control means 310 selects the appropriate offset amount from the offset amounts stored by the management means 309, generates an image, in which print previews for each of the sheets of paper are superimposed, while offsetting the display position vertically and horizontally by the offset amount selected, and causes this image to be displayed on the monitor 101 via the operating system, paragraph 39); 
a controller that sets, based on an instruction from a user, a value used for determining a printing position where the printing apparatus prints an image onto another sheet (e.g., FIG. 5 is a diagram of a display screen illustrating an example of the user interface 304 for specifying amount of offset of a superimposed print preview in the printing application 301. The screen shown in FIG. 5 also is displayed by an operation such as a command input or menu selection in a case where the printing application 301 is being executed, paragraph 46); and 
a display controller that shifts, based on the set value, display of the predetermined scale on the displayed image of the sheet, wherein the communication interface transmits, to the printing apparatus, the set value (e.g.,  An offset-amount setting item 502 is an item that is activated in a case where manual adjustment has been selected in the offset-amount setting selection item 501. This item allows the user to specify offset amounts in both the vertical and horizontal directions. The offset amount is expressed by a slide bar, where the center position indicates an offset amount of zero. A negative offset amount indicates an upward or leftward shift and a positive offset amount indicates a downward or rightward shift. Initially set values of offset amount may use offset amounts, which are already being held by the printer driver 302, acquired by the print setting means 305, paragraph 48).  

Regarding claim 22, Kadoi discloses wherein the instruction is input of the value by the user (e.g., an information processing apparatus and preview display method in which when a plurality of preview images are superimposed and displayed while the preview images, which are to be printed on paper, are offset or shifted horizontally and vertically, it is made possible for the user to specify the amount of offset, thereby enabling expression of a print preview desired by the user, paragraph 8).  

Regarding claim 23, Kadoi discloses wherein the display further displays an object for shifting the display of the predetermined scale in the displayed image of the sheet, wherein the instruction is selection of the displayed object (e.g., FIG. 5 is a diagram of a display screen illustrating an example of a user interface for specifying amount of offset of superimposed print previews in the printing application shown in FIG. 3, paragraph 18).  

Regarding claim 24, Kadoi discloses wherein the instruction is a drag operation of the displayed image by the user (e.g., an offset-amount setting item 502 is an item that is activated in a case where manual adjustment has been selected in the offset-amount setting selection item 501. This item allows the user to specify offset amounts in both the vertical and horizontal directions, paragraph 48).  

Regarding claim 25, Kadoi discloses wherein the communication interface transmits the print instruction for printing a predetermined image including the predetermined scale (e.g., the preview image generating means 306 transmits the print-target image data to the printer driver 302 via the rendering means of the operating system at step S105. In case of color image data, the printer driver 302, on the basis of the rendering function received, converts RGB full-color multivalued bitmap data to yellow (Y), magenta (M), cyan (C) and black (K) binary raster-format bitmap data by scaling processing, halftone processing, complementary-color conversion and binarization processing, and generates print data from the bitmap data using a printer command that can be interpreted by the printer 104. The printer driver 302 outputs the generated printer command to a spooler. Control then returns to step S101. Further, the print data that has been output to the spooler is transmitted to the printer 104 via the communication interface 206 and is printed by the printer 104, paragraph 58).  

Regarding claim 26, Kadoi discloses wherein the predetermined image is stored in the image forming apparatus (e.g., the preview image generating means 306 refers to the print settings, particularly the paper size, layout and print-target image number, acquires the print-target image data from the image-data memory area 303 and generates preview images from the image data acquired. The preview images generated are stored until update processing is executed, paragraph 80).  

Regarding claim 27, Kadoi discloses wherein the display further displays identification information for indicating which section of the sheet is being displayed (e.g., If "AUTOMATIC" has been selected in regard to the setting mode shown in FIG. 5, then the appropriate offset amount will be an offset amount that allows a part of the content to be displayed even in regard to a page covered by another page owing to the overlapping display of pages, paragraph 56).  

Regarding claim 28, Kadoi discloses wherein the identification information indicates a first side of the sheet or a second side of the sheet (e.g., This specification also describes a technique for laying out and displaying print previews of all pages, taking into consideration both the front and back sides of each page, in such a manner that the previews will not overlap, paragraph 2)
.  
Regarding claim 29, Kadoi discloses wherein a plurality of predetermined scales is displayed, wherein the plurality of predetermined scales are displayed on both a long edge of the sheet and a short edge of the sheet (e.g., an information processing apparatus and preview display method for causing a plurality of preview images to be superimposed and displayed while the preview images, which are to be printed on paper, are offset or shifted horizontally and vertically, paragraph 7).  

Regarding claim 30, Kadoi discloses wherein the display further displays a message for prompting the user to shift the predetermined scale based on a result obtained by the printing apparatus printing the predetermined scale (e.g., method for causing a plurality of preview images to be superimposed and displayed while the preview images, which are to be printed on paper, are offset or shifted horizontally and vertically, thereby making it possible for a user to visually recognize, in simple fashion, the content to be printed and the fact that a plurality of sheets are to be printed, paragraph 7).  

Regarding claim 31, Kadoi discloses wherein the display displays information indicating that the predetermined scale is outside a display region if the predetermined scale is partially or entirely shifted outside the display region (e.g., an information processing apparatus and preview display method in which when a plurality of preview images are superimposed and displayed while the preview images, which are to be printed on paper, are offset or shifted horizontally and vertically, it is made possible for the user to specify the amount of offset, thereby enabling expression of a print preview desired by the user, paragraph 8).  

Regarding claim 32, Kadoi discloses a system apparatus (e.g., FIG. 2 is a block diagram useful in describing the structure of an information processing apparatus in the printing system of this embodiment, paragraph 15) comprising: 
a printer that prints a predetermined scale on a sheet (e.g., N-page printing in which N-number of pages are printed on a single sheet of paper has been set, then N pages of print-target image data are acquired and converted to bitmap data, after which the data is scaled to the size of one sheet, paragraph 35); 
a display that displays an image of the sheet and the predetermined scale (e.g., In a case where the print preview displayed extends over a plurality of sheets of paper, the preview display control means 310 selects the appropriate offset amount from the offset amounts stored by the management means 309, generates an image, in which print previews for each of the sheets of paper are superimposed, while offsetting the display position vertically and horizontally by the offset amount selected, and causes this image to be displayed on the monitor 101 via the operating system, paragraph 39); 
a controller that sets, based on an instruction from a user, a value used for determining a printing position where the printer prints an image onto another sheet (e.g., FIG. 5 is a diagram of a display screen illustrating an example of the user interface 304 for specifying amount of offset of a superimposed print preview in the printing application 301. The screen shown in FIG. 5 also is displayed by an operation such as a command input or menu selection in a case where the printing application 301 is being executed, paragraph 46); and 
a display controller that shifts, based on the set value, display of the predetermined scale on the displayed image of the sheet (e.g., An offset-amount setting item 502 is an item that is activated in a case where manual adjustment has been selected in the offset-amount setting selection item 501. This item allows the user to specify offset amounts in both the vertical and horizontal directions. The offset amount is expressed by a slide bar, where the center position indicates an offset amount of zero. A negative offset amount indicates an upward or leftward shift and a positive offset amount indicates a downward or rightward shift. Initially set values of offset amount may use offset amounts, which are already being held by the printer driver 302, acquired by the print setting means 305, paragraph 48).  

Regarding claim 33, Kadoi discloses wherein the instruction is input of the value by the user (e.g., an information processing apparatus and preview display method in which when a plurality of preview images are superimposed and displayed while the preview images, which are to be printed on paper, are offset or shifted horizontally and vertically, it is made possible for the user to specify the amount of offset, thereby enabling expression of a print preview desired by the user, paragraph 8).  

Regarding claim 34, Kadoi discloses wherein the display further displays an object for shifting the display of the predetermined scale in the displayed image of the sheet, wherein the instruction is selection of the displayed object (e.g., FIG. 5 is a diagram of a display screen illustrating an example of a user interface for specifying amount of offset of superimposed print previews in the printing application shown in FIG. 3, paragraph 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672